EXHIBIT Consent of Independent Registered Public Accounting Firm The Board of Directors Heartland Financial USA, Inc.: We consent to the use in the Registration Statement on Form S-3 of our reports dated March 14, 2008, with respect to the consolidated balance sheets of Heartland Financial USA, Inc. and subsidiaries as of December31, 2007 and 2006, and the related consolidated statements of income, stockholders’ equity and comprehensive income, and cash flows for each of the years in the three-year period ended December31, 2007, and the effectiveness of internal control over financial reporting as of December 31, 2007, incorporated herein by reference, and to the reference to our firm under the heading “Experts” in the Registration Statement. /s/ KPMG LLP Des Moines, Iowa January
